Citation Nr: 1526199	
Decision Date: 06/19/15    Archive Date: 06/26/15

DOCKET NO.  11-17 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to an increased evaluation for thoracolumbar degenerative joint disease with spondylosis, currently assigned a 10 percent evaluation.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Jeng, Counsel

INTRODUCTION

The Veteran served on active duty for training from March 2009 to July 2009. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction of the matter was subsequently transferred to the RO in Waco, Texas.  

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

In May 2015, prior to the promulgation of a decision, the Veteran's representative indicated that the Veteran wanted to withdraw the appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn on record at a hearing or in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.

In an April 2015 letter, the Veteran indicated that he was satisfied with an April 2015 rating decision and wanted to withdraw his pending appeal.  Subsequently, in May 2015, the Veteran's representative reiterated the Veteran's request to withdraw the issues currently pending on appeal.  Because the Veteran has clearly indicated his wish to withdraw the issues, there remains no allegation of errors of fact or law for appellate consideration.  See 38 C.F.R. § 20.204 (2014).  Accordingly, the Board does not have jurisdiction to review this appeal, and it is therefore dismissed.


ORDER

The appeal is dismissed. 



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


